237 F.2d 116
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MONROE FEED STORE, Respondent.
No. 15047.
United States Court of Appeals Ninth Circuit.
September 21, 1956.

Theophil C. Kammholz, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Fannie Boyls, Francis Sperandeo, Attys., N. L. R. B., Washington, D. C., for petitioner.
Masters & Masters, William J. Masters, Portland, Or., for respondent.
Before HEALY, POPE, and LEMMON, Circuit Judges.
PER CURIAM.


1
This matter is before us on petition of the NLRB for enforcement of an order issued against respondent. The Board, in agreement with its trial examiner, found that respondent violated the Act by threatening and interrogating its employees with respect to union activities and by discharging numerous of them with the purpose of interfering with and restraining them in the exercise of rights guaranteed by the Act.1


2
There is an abundant showing in support of the findings and order. The case presents merely conflicts in the evidence. Respondent in its brief contends largely that the findings are not supported by evidence on the record considered as a whole, but the contention is without merit.


3
Respondent has moved for leave to adduce additional evidence pursuant to § 10(e) and (f) of the National Labor Relations Act, 29 U.S.C.A. § 160(e, f). We see no sufficient reason for granting the request. Apart from any question as to the materiality of the evidence sought to be adduced — and we think it lacks materiality — no reasonable grounds are advanced for the failure to come forward with the evidence at the hearing before the Board.


4
A decree enforcing the Board's order will be entered.



Notes:


1
 The Board's decision and order are reported at 110 N.L.R.B. 630